NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
INTEL CORPORATION,
Plo:intiff-Appellee,
V.
NEGOTIATED DATA SOLUTIONS, INC.,
Defendant-Appellant,
AND
ASUS COMPUTER INTERNATIONAL,. INC.,
ACER AMERICA CORPORATION, ACER, INC.,
LENOVO GROUP LTD., AND LENOVO, INC.,
Defen,dan.ts.
2011-1448
Appea1 from the United States District Court for the
Eastern District of Texas in case nos. 08-CV-0319 and 11-
CV-0247, Chief Judge David J. Fo1sorn.
ON MOTION
ORDER

INTEL CORP V. NEGOTlATED DATA 2
Intel Corporation moves for a 14-day extension of
time, until November 16, 2011, to file its responsive brief,
and Negotiated Data Solutions, Inc. moves for a 10-day
extension of time, until December 5, 2011, to file its reply
brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted. ,
FoR THE CoURT
 1 3  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Garland T. Stephens, Esq.
Theodore SteVenson, III, Esq.
821 men
U.S. C0uRT 0F FOR
THE FEDERAi'.Pt`il?J|i18H
0CT 13 2011
.|A|H'lDRBAlY
CLERK